WENTWORTH, Judge.
This appeal by employer/carrier controverts an award of wage loss benefits from April 1985 through June 1986, based on lack of competent substantial (and specific) evidence of work search. We affirm because the evidence recited in the order is adequate in the context before the deputy, and we find some merit in appellee’s frivolity argument based on the closely parallel evidence reviewed in earlier orders, and the deputy’s finding that “none of the circumstances have changed between the time when the claimant was first awarded wage loss benefits and the subsequent award of wage loss benefits both of which were affirmed on appeal.” Appellee erroneously contends, however, and the deputy erred in finding, that res judicata bars relitigation of the work search issues here in question absent “proof of a change in condition or a material mistake of fact” under section 440.28, Florida Statutes. While a new adjudication as to permanent impairment is subject to those constraints, Wellcraft Marine Corp. v. Turner, 435 So.2d 864 (Fla. 1st DCA 1983), no such rigidity applies in the determination of work search and other causal connection issues in successive wage loss claims. Miller v. Richard Cole Roofing, 510 So.2d 1018 (Fla. 1st DCA 1987).
We affirm, however, because the order otherwise indicates the deputy did properly *1193evaluate anew the evidence presented as to the current period, and did not limit his consideration to res judicata and modification principles.
MILLS and BARFIELD, JJ., concur.